UNITED STATES DISTRICT COURT riLeD
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE 219 DEC -2 A IB 12
UNITED STATES OF AMERICA ) S. DISTRICT COURT
) f. STERN DIST. TE
v. ) No. 2:11-CR-21-001 nepT
. ) JUDGE JORDAN. —
WENDELL ROGER THOMAS )

AGREED ORDER OF REVOCATION

A Petition for Revocation of Supervised Release has been filed against the defendant,
Wendell Roger Thomas, and the defendant admits that he- has violated the conditions of his
Snpervioed release as specified in sdedaiion numbers 1-6 in the Petition, An agreement has been
reached between the parties, recommending that Mr. Thomas’s supervised — should be
revoked and that he should receive a sentence of twelve (12) months and one (1) day imprisonment
followed by two (2) years of supervised release. Mr. Thomas requests that he serve the remainder
of his sentence at FCI Manchester in Kentucky. |

Mr. Thomas agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of -
Criminal Procedure, waive his right to allocute at a revocation hearing, and asks that the agreement
of the defendant and the government pursuant to Rule 11 of the Federal Riles of Criminal Procedure
be found to be a proper sentence. In doing so, the defendant acknowledges that he'is giving up the
following rights:
| (1) The right to the assistance of counsel for his defense.

(2) The right to see and-hear all the witnesses and have them cross-examined in his
defense.

(3) The right on his own part not to testify unless he chose to do so in his defense, and

(4) The right to the issuance of subpoenas to compel the attendance of witnesses to
testify on his behalf.
The Court. has considered the Chapter Seven policy statements in the United States
Sentencing Guidelines. The violations above constitute Grade B and C violations for which an
advisory guideline range of 18 to 24 months would apply given his Criminal History Category V.
‘The Court has considered this advisory guideline range. The Court has also considered the statutory
maximum of 24 months imprisonment. The Court has also considered the factors listed in 18 U.S.C.
§ 3553(a).

Based on the foregoing, the Court finds that the recommended sentence is sufficient, but not
greater than necessary, to comply with the purposes set forth in 18 U.S.C. § 3553(a), while taking ©
into consideration all of those factors and the Chapter Seven policy statements. Specifically, the
Court finds that the defendant has admitted that the proof could establish by a preponderance of the
evidence that he committed the violations as specified in violation numbers 1-6 in the Petition.

| IT 1S HEREBY ORDERED, therefore, that the defendant’s supervised release is hereby
revoked. The defendant is hereby sentenced to twelve (12) months and one (1) day imprisonment
followed by two (2) years of supervised release. The Court will also recommend that Mr. Thomas
serve the remainder of his sentence at FCI Manchester in Kentucky. While on supervised release,
the defendant shall comply with the following mandatory conditions of supervision adopted by this
. Court in Local Rule 83.10: |
| (1) ‘The defendant must not commit another federal, state, ot local crime.
(2) The defendant must not unlawfully possess a controlled substance.
(3) = The defendant must refrain from unlawful use of a controlled substance.

(4) The defendant must cooperate in the collection of DNA as directed by the probation
officer.
. To promote respect for the law, prevent recidivism, and aid in adequate supervision, the defendant

shall also comply with the following standard conditions of supervision adopted by this Court in

Local Rule 83.10:

(1)

(2)

G)

(4)

(5)

(6)

(7)

The defendant must-report to the probation office in the federal judicial district
where the defendant is authorized to reside within 72 hours of release from
imprisonment or of the time you were sentenced, unless the probation officer
instructs the defendant to report to a different probation office or within a different
time frame. Justification: This condition is an‘ administrative requirement of
supervision.

After initially reporting to the probation office, the defendant will receive
instructions from the Court or the probation officer about how and when the
defendant must report to the probation officer, and the defendant must report to the
probation officer as instructed. Justification: This condition is an administrative
requirement of supervision.

The defendant must not knowingly leave the federal judicial district where the
defendant is authorized to reside without first getting permission from the Court or
the probation officer. Justification: This condition is an administrative requirement
of supervision.

The defendant must answer truthfully the questions asked by the defendant’s
probation officer. Justification: This condition is an administrative requirement of
supervision. .

The defendant must live in a place approved by the probation officer. If the
defendant plans to change where the defendant lives or anything about the
defendant’s living arrangements (such as the people the defendant lives with), the
defendant must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated
circumstances, the defendant must notify the probation officer within 72 hours of
becoming aware of a change or expected change. Justification: This condition will
assist the probation officer in monitoring the defendant for protection of the
community. ,

The defendant must allow the probation officer to visit the defendant at any time at
the defendant’s home or elsewhere, and the defendant must permit the probation
officer to take any items prohibited by the conditions of the defendant’s supervision
that the probation officer observes in plain view. Justification: This condition will
assist the probation officer in monitoring the defendant for protection of the

community,

The defendant must work full time (at least 30 hours per week) at a lawful type of
employment, unless the probation officer excuses the defendant from doing so. If

3
(8)

(9)

(10)

(1)

(12)

(13)

the defendant does not have full-time employment, the defendant must try to find
full-time employment, unless the probation officer excuses the defendant from doing
so. If the defendant plans to change where the defendant works or anything about
the defendant’s work (such as the defendant’s position or job responsibilities), the
defendant must notify the probation officer at least 10 days before the change. If
notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within
72 hours of becoming aware of a change or expected change. Justification: This
condition will reduce the risk of recidivism and provide for defendant rehabilitation.

The defendant must not communicate or interact with someone the defendant knows
is engaged in criminal activity. If the defendant knows someone has been convicted
of a felony, the defendant must not knowingly communicate or interact with that
person without first getting the permission of the probation officer, Justification:

This condition is aimed at reducing the risk of recidivism and providing for public

safety,

If the defendant is arrested or questioned by a law enforcement officer, the defendant
must notify the probation officer within 72 hours. Justification: This condition will
assist the probation officer in monitoring the defendant for protection of the
community. ;

The defendant must not own, possess, or have access to a firearm, ammunition,
destructive device, or dangerous weapon (i.e., anything that was designed, or was
modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). Justification: This condition will provide for public

and officer safety.

The defendant must not act or make any agreement with a law enforcement agency
to act as a confidential human source or informant without first getting the
permission of the Court. Justification: This condition is aimed at reducing the risk
of recidivism and providing for public safety.

If the probation officer determines that the defendant poses a risk to another person
(including an organization), the probation officer may require the defendant to notify
the person about the risk and the defendant must comply with that instruction. The
probation officer may contact the person and confirm that the defendant has notified
the person about the risk. Justification: This condition is aimed at reducing the
risk of recidivism and providing for public safety.

The defendant must follow the instructions of the probation officer related to the
conditions of supervision. Justification: This condition is an administrative
requirement of supervision.
(1)

(2)

(3)

While on supervised release, the defendant shall also abide by the following special conditions:

The defendant shall submit his or her person, property, house, vehicle, papers,
[computers (as defined by 18 U.S.C. § 1030(e)(1)), other electronic communications
or data storage devices or media,] of office to a search conducted by a United States
probation officer or designee. Failure to submit to a search may be grounds for
revocation of release. The defendant shall warn any other occupants that the
premises may be subject to searches pursuant to this condition. An officer may
conduct a search purusant to this condition only when reasonable suspicion exists
that the defendant has violated a condition of his supervision and that the areas to be
searched contain evidence of this violation. Any search must be conducted at a
reasonable time and in a reasonable manner. Justification: This condition will assist
the probation officer in monitoring the defendant for protection of the community.

The defendant shall participate in a program of testing and/or treatment for drug
and/or alcohol abuse, as directed by the probation officer, until such time as he or
she is released from the program by the probation officer. Justification: This
condition will reduce the risk of recidivism and provide for defendant rehabilitation.

The defendant shall participate in a program of mental health treatment, as directed
by the probation officer, until such time as he/she is released from the program by
the probation officer. The defendant shall waive all rights to confidentiality
regarding mental health treatment in order to allow release of information to the
supervising United States Probation Officer and to authorize open communication
between the probation officer and the mental health treatment
provider. Justification: This condition will assist the probation officer in
monitoring the defendant for protection of the community and for defendant
rehabilitation.

 

United States District Judge

APPROVED FOR ENTRY:

A

 

ssh erty

wang ger Thoma
Lar 7

 

 

“Amber D. Wilson
U.S. Probation Officer

   

 

Attorney for Ds Sia

   
